J2fc«-/H
                                 ELECTRONIC RECORD




COA #      07-13-00147-CR                        OFFENSE:       0.06


           The State of Texas v. Gerald
STYLE:     Barrow                                COUNTY:        Hale

                         Reverse and Render,
                         with Concurring and
COA DISPOSITION:         Dissenting Opinions     TRIAL COURT: County Court


DATE: 07/16/2014                   Publish: NO   TCCASEtf:      2012C-427




                          IN THE COURT OF CRIMINAL APPEALS



STYLE:   The State of Texas v. Gerald Barrow         CCA#:
                                                                   I                  14
    h9rtLH.EE>*>                      Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         rzfus <zc/                                  JUDGE:

DATE: F^C b.        <Y
                     7
                            'X&r                     SIGNED:                       PC:_

JUDGE: PC                                            PUBLISH:                      DNP:




                                                                                    MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD